                 Case 3:19-cv-01277-MO        Document 1-3                     Filed 08/14/19     Page 1 of 11

                                                 2/26/2016 11:24:42 AM
                                                       16CV06 135




                                                                                         4/27/2016


                            IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                     FOR THE COUNTY OF MULTNOMAH
     91

           MELISSA COURY, Personal Representative of                         Case No.
           the Estate of RAYMOND COURY,

                        Plaintiff,
                                                                             COMPLAINT- Wrongful Death
                 vs.                                                         (Civil Action for Strict Liability and
 10                                                                          Negligence)
      AIR & LIQUID SYSTEMS CORPORATION, a
      Pennsylvania corporation, sued individually and as DEMAND FOR JURY TRIAL
      successor by merger to BUFFALO PUMPS, INC.;
  12 CBS CORPORATION f/k/a VIACOM, INC., a
                                                         NOT SUBJECT TO MANDATORY
 13   Delaware  corporation, sued as successor by merger ARBITRATION
      with CBS Corporation f/k/a Westinghouse Electric
 14 Corporation, successor-in-interest to BF             Prayer Range: $1,000,000-S10,000,000
      STURTEVANT; CH MURPHY/CLARK-ULLMAN, Filing Fee Established By
 15 INC., an Oregon corporation; FOSTER WHEELER, ORS 21.160(1)(d)
      LLC, a New York corporation; FRASER'S BOILER
 16
      SERVICE, INC., a Washington corporation,
 17 individually and as successor-in-interest to Fraser
      Boiler Works; GENERAL ELECTRIC COMPANY,
 18 a New York corporation; INGERSOLL-RAND
      COMPANY, a New Jersey corporation; MAR-
 19 DUSTRIAL SALES, INC. an Oregon corporation;
      WARREN PUMPS, LLC, successor in interest to
20
      Warren Pumps, Inc., Quimby Pumps Co., and Warren
21   Steam  Pumps Co.; GOULDS PUMPS (IPG), INC., a
     Delaware corporation; METROPOLITAN LIFE
22 INSURANCE COMPANY, a New York corporation;
     3M COMPANY (also known as MINNESOTA
23 MINING AND MANUFACTURING COMPANY),
     foreign corporation,
24

25                     Defendants.

26


          Page 1- COMPLAINT - PERSONAL INJURY

                                        LAW OFFICE OFJEFFREYS. MUTNICK
                                                     73 W           \snnss
                                                      I'orsI.nd. OR 9720
                                            5iI iii ILO iI13 224 143I tssk
                                                                 Vs
                  Case 3:19-cv-01277-MO              Document 1-3                     Filed 08/14/19   Page 2 of 11




     1

     2

     3            Plaintiff alleges at all material times:

     4                                       FIRST CLAIM FOR RELIEF

     5           (Strict Liability against Manufacturer, Supplier, and Distributor Defendants)

     6                                                        1.

     7           At all times relevant to this action, Defendants conducted regular, sustained and not

     8    isolated business activity in the State of Oregon.

     9                                                        2.

10               Plaintiff, Melissa Coury, is the duly appointed Personal Representative of the Estate of

11        Raymond Coury ("Decedent"), and a resident of the State of Oregon.

12                                                           3.

13               Decedent's mesothelioma was diagnosed on March 21, 2014. This complaint is filed

14       within the applicable statute of limitations.

15                                                           4.

16               Decedent worked as a laborer, painter, painter supervisor, and supervisor in the Portland

17       Oregon shipyards beginning in 1961. During this employment, Decedent was exposed to

18       airborne asbestos fibers either through handling asbestos and asbestos containing materials in the

19       performance of his work, being exposed to airborne asbestos fibers created by workers who

20       handled, installed or fabricated asbestos containing materials, or who were exposed to those

21       materials and then exposed Decedent to those fibers. Decedent incorporates all product

22       identification set forth in Exhibit "A." Decedent further incorporates any asbestos exposure at

23       any lOcation reflected in Decedent's Social Security records, public documents, union records,

24       testimony of co-workers, testimony of the Decedent and/or any other information in the

25       possession of the Defendants reflecting Decedent's exposure to airborne asbestos fibers for

26       which any Defendant is responsible. Defendants are in the possession of information regarding


         Page 2- COMPLAINT - PERSONAL INJURY

                                              LAW OFFICE OFJEFFREYS. MUTNICK
                                                         737 SW Vism.%vtnu,
                                                          Por,Id, OR 97205
                                                  503 595-1033: 503 224-9430 c,m:k)
                  Case 3:19-cv-01277-MO             Document 1-3                        Filed 08/14/19   Page 3 of 11




     I    the asbestos containing products and materials which they fabricated, sold, distributed or whose

     2    specifications required asbestos containing materials for replacement or modification.

     3    Defendants have public and private documents, acquired through litigation and other sources,

     4    and have information regarding the materials which they manufactured, sold, distributed, or

     5    fabricated which contained asbestos fibers which could become airborne. Defendants have

     6    access to documents which reflect the nature and extent of Decedent's exposure to products

     7   manufactured, fabricated, or distributed by Defendants. Decedent's exposure to Defendants'

 8       products includes but is not limited to the products present at the locations identified in Exhibit

 9       "A" and includes but is not limited to those products which Defendants, through extensive

10       discovery and litigation, as well as their own records and documents, are locations where the

11       Decedent worked and was exposed to Defendants' asbestos fibers. Decedent is continuing

12       discovery and reserves the right to revise Exhibit 'CA."

13                                                           5.

14              At all material times:

15              a) Air & Liquid Systems Corporation, sued individually and as successor by merger to

16                  BUFFALO PUMPS, INC. was and is a Pennsylvania corporation not registered to do

17                  business in the state of Oregon, engaged in the manufacturing, distribution and sale of

18                  asbestos-containing Buffalo Pumps equipment utilizing asbestos-containing products.

19                  This equipment included pumps.

20              b) CBS Corporation f/k/a Viacom, Inc., sued as successor by merger with CBS

21                  Corporation f/k/a Westinghouse Electric Corporation, was and is a Delaware

22                 corporation not registered to do business in the state of Oregon, engaged in the

23                 manufacture, sale and/or distribution of equipment utilizing asbestos-containing

24                 products. This equipment included Westinghouse turbines, generators, and pumps.

25                 This Defendant is being sued as a Manufacturer, Supplier, and Distributor defendant.

26


         Page 3- COMPLAINT - PERSONAL INJURY

                                            LAW OFILCE OFJEFFREYS. MUTNJICK
                                                        737 SW Vst ATn
                                                          Porda,d. OR 97205
                                                503 595-1033; 503 224.9.130 (1.csimk)
                                                    IL lI(1(4 llT'1C1.3. \WAO\I
                 Case 3:19-cv-01277-MO              Document 1-3                 Filed 08/14/19   Page 4 of 11




                c) CH Murphy/Clark-Uliman, Inc., was and is an Oregon corporation registered to do

     2             business in the state of Oregon, engaged in the manufacture, sale and/or distribution

     3             of asbestos-containing products.

     4         d) General Electric Company was and is a New York corporation registered to do

     5             business in the state of Oregon, engaged in the manufacture, sale, and/or distribution

     6             of equipment utilizing asbestos-containing products. This equipment included

 7                 turbines and generators.

 8             e) Foster Wheeler LLC was and is a New York corporation registered to do business in

 9                 the state of Oregon engaged in the manufacture, distribution, and/or sale of asbestos-

10                 containing products, including, but not limited to, insulation, engines, gaskets,

11                 packing, turbines, and related component materials;

12             f) Fraser's Boiler Service, Inc., was and is a Washington corporation, individually and

13                 as successor-in-interest to Fraser Boiler Works, engaged in the sale and/or

14                 distribution of asbestos-containing refractory products used for the service, repair,

15                and/or installation of boilers and/or furnaces;

16             g) Ingersoll-Rand Company was and is a New Jersey corporation registered to do

17                business in the state of Oregon, engaged in the manufacture, sale, and/or distribution

18                of equipment utilizing asbestos-containing products. This equipment included pumps

19                and compressors.

20             h) Mar-Dustrial Sales, Inc. was and is an Oregon corporation registered to do business in

21                the state of Oregon, engaged in the manufacture, sale, and/or distribution of asbestos-

22                containing products. These products included gaskets.

23            i) Warren Pumps, LLC, successor in interest to Warren Pumps, Inc., Quimby Pumps

24                Co., and Warren Steam Pumps Co., is a Massachusetts LLC and was engaged in

25                manufacture, distribution, and sales of asbestos-containing machinery.

26


         Page 4- COMPLAINT - PERSONAL INJURY

                                           LAW OFFICE OFJEFFREYS. MUTNICK
                                                      737 SW V Avrn
                                                       PorI.nd, OR 9720
                                               503 595.7033; 503 24.9430 (1.csim1.)
                  Case 3:19-cv-01277-MO             Document 1-3                   Filed 08/14/19   Page 5 of 11




     I           j) Goulds Pumps (IPG), Inc., was and is a Delaware corporation and was engaged in the

     2               manufacturing, distribution and sale of asbestos-containing pumps;

     3           k) Metropolitan Life Insurance Company was a New York corporation engaged in the

     4               business of providing a variety of insurance products, including life insurance,

     5               casualty and liability insurance, and workers' compensation insurance to a variety of

     6               customers, including corporations engaged in the manufacture, distribution, and sale

     7               of asbestos and asbestos-containing products.

 8                                                          6.

 9               At all material times, which includes not only the period of plaintiff's work exposure, but

10       also includes a period beginning in approximately 1929 and continuing thereafter, the

11       Metropolitan Life Insurance Company, at the request of, and as part of its business service to,

12       one or more of its insurance customers which engaged in asbestos-related business, conducted,

13       either directly through its own employees or indirectly through commissioned studies and

14       medical research, medical investigations, medical studies, and collection of medical and

15       epidemiological data, concerning the disease producing capabilities of asbestos and asbestos-

16       containing materials. Metropolitan Life provided the results of such investigation and studies,

17       either by direct transmittal to companies engaged in asbestos related business or indirectly by

18       dissemination of the information and medical knowledge that the' had accumulated throughout

19       asbestos-related industries. This transmittal and dissemination of information went to a variety

20       of industrial companies and individuals, including the Defendants named herein. Medical

21       investigation studies and information developed from the activities of Metropolitan Life

22       Insurance Company, above described, included substantial evidence of the disease producing

23       capability of asbestos and asbestos-related products. After collection and dissemination of the

24       medical information and data, as described above, which collection and dissemination occurred

25       in the 1930s and 1940s, the Metropolitan Life Insurance Company thereafter engaged in a

26


         Page 5- COMPLAINT - PERSONAL INJURY

                                            LAW OFFICE OFJEFFREYS. MUTNICK
                                                       737 SW Vism Avnu
                                                        Portu,d, OR 97205
                                                503 595-1033; 503 224-9431) (1k)
                                                  lot'
                    Case 3:19-cv-01277-MO               Document 1-3                Filed 08/14/19   Page 6 of 11




     1      continuous and consistent course of conduct suppressing, minimizing, understating and denying

     2      the evidence of disease causing properties of asbestos and asbestos-related material.

     -1,


     4             Decedent, Raymond Coury, was exposed to airborne asbestos fibers beginning in 1961 by

     5      directly working with asbestos-containing materials and by working in the vicinity of other

     6      workers utilizing these products. At all material times, Decedent was exposed to airborne

     7     asbestos fibers either through utilizing asbestos and asbestos-containing materials in the

     8     performance of his work, or by being exposed to airborne asbestos fibers created by persons who

 9         used, installed or fabricated asbestos-containing materials.

10

11                 Some or all of the Defendants' asbestos-containing products and materials released

12         respirable asbestos fibers capable of causing Mesothelioma if inhaled by individuals, including
1-,
Ii         the Decedent.

14

15                The asbestos or asbestos-containing products of the Defendant suppliers, manufacturers

16         or distributers were unreasonably dangerous and defective in that:

17                         The Defendants did not provide sufficient warnings and/or instructions of the harm

18                         caused by exposure to the Defendants' asbestos-containing products;

19                         The asbestos-containing products of the Defendants were capable of causing

20                         Mesothelioma if inhaled by individuals, including the Decedent, in their work

21                         places, including those set forth above.

22                         Individual workers, including the Decedent, were not warned to utilize proper

23                       respiratory protection to protect them from airborne asbestos fibers within their

24                      working environment.

25

26


           Page 6- COMPLAINT - PERSONAL INJURY

                                                LAW OFFICE 01'JEFFREYS. MUTNICK
                                                            737 SW        5vnu
                                                             PorI.,d, OR 07203
                                                    503 595-1033; 503 224-9430
                                                      jwmi                  owo,I
                  Case 3:19-cv-01277-MO             Document 1-3                 Filed 08/14/19   Page 7 of 11




                                                                   10.

     2            Defendant 3M's masks were dangerous and defective in that they failed to provide

     3    protection from the inhalation of asbestos fibers.

     4                                                             11.

     5           As a result of the Decedent's exposure to the unreasonably dangerous and defective

     6    asbestos-containing products manufactured, distributed, sold, installed, applied or fabricated

     7    and/or the failure of the 3M dust masks, Decedent contracted Mesothelioma, from which

     8    Decedent has suffered pain, discomfort, fear, and interference with his daily activities and

     9    enjoyment of life, and has endured mental and emotional pain and suffering, all of which is

 10      permanent, all to the Decedent's non-economic damages in amount of $950,000.

11                                                                12.

12               As a result of the Decedent's exposure to the unreasonably dangerous and defective

13       asbestos-containing products manufactured, distributed, sold, installed, applied or containing the

14       Defendants' asbestos fiber, the Decedent contracted Mesothelioma, from which he has incurred

15       doctor, hospital and medical expenses and will incur similar medical expenses in the future

16       resulting in economic damages in the amount of $75,000.

17                                      SECOND CLAIM FOR RELIEF

18                                                    (Negligence)

19                                                               13.

20              The Plaintiff re-alleges paragraphs I through 11.

21                                                               14.

22              Defendants were negligent generally and in one or more of the following particulars:

23              (a)    The Defendants did not provide sufficient warnings and/or instructions of the harm

24                     caused by exposure to the Defendants' asbestos-containing products when the

25                     Defendants, prior to the period of the Decedent's exposure to asbestos and

26


         Page 7- COMPLAINT - PERSONAL INJURY

                                            LAW OFFIC€ OFJEFFREYS. MUTNICK
                                                        737 SW Vs,.,
                                                         Por,hnd, OR 072155
                                                503 595-1033; 503 22.1-9430
                                                   W1,111ACK 55jj5JJEL555.CO35
                  Case 3:19-cv-01277-MO               Document 1-3              Filed 08/14/19   Page 8 of 11




                          asbestos-containing products, possessed information concerning the adverse

     2                    effects and disease-producing capabilities of those products;

     3           (b)      The Defendants failed to withdraw asbestos-containing products from the market

     4                    prior to the Decedent's exposure, when the Defendants possessed information

     5                    concerning the adverse effects and disease-producing capabilities of those

 6                        products;

 7               (c)      The Defendants failed to determine the level of airborne asbestos fibers emitted by

 8                        their products when the products were being used by the end user;

 9               (d)      The Defendants failed to conduct tests to determine the amount of asbestos to

10                        which the Decedent, or similarly situated workers, would be exposed, when

11                        engaging in the use of the products; and

12               (e)     The Defendants failed to warn individual workers, including the Decedent,

13                       regarding the hazards associated with the use of the product.

14                                                                   15.

15                     Defendant 3M was negligent in selling and marketing dust masks which it claimed

16       provided protection from airborne asbestos fibers but failed to protect the Decedent from

17       respirable asbestos fibers; when they knew or should have known that the mask did not provide

18       adequate respiratory protection to individuals exposed to airborne asbestos fibers.

19                                                                  16.

20              As a result of the Defendants' negligence, the Decedent was exposed to airborne asbestos

21       fibers from asbestos-containing products manufactured, distributed, sold, applied or installed by

22       one or more of the Defendants; or containing the fiber mined and distributed by one or more of

23       the Defendants, which caused him to contract Mesothelioma, from which, he has suffered pain

24       discomfort, fear, and interference with his daily activities and enjoyment of life, and has endured

25       metal and emotional pain and suffering, all of which is permanent, all to the Plaintiff's non-

26       economic damages in amount of $900,000.


         Page 8- COMPLAINT - PERSONAL INJURY

                                              LAW OFFICE OFJEFFREYS. MUTNICK
                                                          737 SW V,s
                                                           Porlod. OR 97205
                                                  S03 595 1033; 503 22.1-5430
                                                     IlL
                  Case 3:19-cv-01277-MO               Document 1-3             Filed 08/14/19   Page 9 of 11




     1                                                               17.

     2           As a result of the Defendants' negligence, the Decedent was exposed to airborne asbestos

     3    fibers from asbestos-containing products man nufactured, distributed, sold, applied or installed

     4   by one or more of the Defendants; or containing the fiber mined and distributed by one or more

 5       of the Defendants, which caused him to contract Mesothelioma, from which he has incurred

 6       doctor, hospital and lost wages prior to death of $75,000.

 7               WHEREFORE, Plaintiff prays for judgment as follows:

 8               First Claim for Relief (Strict Liability):

 9               1. Non-economic damages in the amount of $950,000.

10               2. Economic damages in the amount of $75,000.

                   Plaintiff's costs and disbursements incurred herein.

12                 Any other costs this court deems equitable.

13              Second Claim for Relief (Negligence):

14               I. Non-economic damages in the amount of $950,000.

15                 Economic damages in the amount of $75,000.

16                 Plaintiffs costs and disbursements incurred herein.

17                 Any other costs this court deems equitable.

18              Plaintiff demands a jury trial.

19              DATED: February 24, 2016.
20                                                 LAW OFFICE OF JEFFREY S. MUTNICK
21

22
                                                  Jeffrey SJjutnick OSB No. 721784
23                                                OfAttorneys for Plaintiff
                                                  Telephone: 503-595-1033
24                                                Email: jmutnickmutnicklaw.com
                                                  OfAttorneys for Plaintiff
25

26


         Page 9- COMPLAINT - PERSONAL INJURY

                                            LAW OFFICE OFJEFFREYS. MUTNICK
                                                          737 SW V,rn .&vcrc
                                                           PorLmd, 0997203
                                                  503 395.1033: 503 224.9430
  Case 3:19-cv-01277-MO      Document 1-3      Filed 08/14/19       Page 10 of 11




                              Raymond Coury
                                 Exhibit A

Approximate Dates         Location          Manufacturers! Asbestos Containing
                                             Distributorsf       Product(s) &
                                               Suppliers          Equipment
196 1-1980          Northwest Marine &      Buffalo Pumps  Gaskets, packing,
                    Iron Works Shipyard,                   friction materials,
                    Portland, OR                           valves, insulation
                                                           materials

                                            Westinghouse       Turbines, generators,
                                                               insulation materials,
                                                               gaskets, packing.

                                            CH Murphy          Insulation materials,
                                                               refractory materials,
                                                               friction materials,
                                                               gaskets, packing, brick

                                            Foster Wheeler     Boilers, refractory
                                                               materials, insulation
                                                               materials, gaskets,
                                                               packing, brick

                                           Fraser's Boiler    Insulation materials,
                                                              refractory materials,
                                                              friction materials,
                                                              gaskets, packing, brick

                                           General Electric   Turbines, generators,
                                                              insulation materials,
                                                              gaskets, packing.

                                           Ingersoll Rand     Gaskets, packing,
                                                              friction materials,
                                                              valves, insulation
                                                              materials

                                           Mardustrial        Insulation materials,
                                           Sales              refractory materials,
                                                              friction materials,
                                                              gaskets, packing

                                           Warren Pumps       Gaskets, packing,
                                                              friction materials,
 Case 3:19-cv-01277-MO    Document 1-3       Filed 08/14/19   Page 11 of 11




                                       I                   valves, insulation
                                                           materials

                                           Goulds Pumps    Gaskets, packing,
                                                           friction materials,
                                                           valves, insulation
                                                           materials

1962-1967        Albina Engine &           Same as above   Same as above
                 Machine Works
                 Shipyard, Portland,
                 OR
